Citation Nr: 0615501	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  05-25 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic 
post-operative left knee disorder to include total knee 
replacement residuals.  

2.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

3.  Entitlement to service connection for chronic bilateral 
tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from November 1950 to August 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied 
service connection for a chronic left knee disorder, chronic 
bilateral hearing loss disability, and chronic bilateral 
tinnitus.  In May 2006, the veteran submitted a Motion to 
Advance on the Docket.  In May 2006, the Board granted the 
veteran's motion.  


FINDINGS OF FACT

1.  A chronic post-operative left knee disorder was not shown 
during or proximate to active service.  The veteran's chronic 
left total knee replacement residuals have not been shown to 
have originated during active service.  

2.  Chronic bilateral hearing loss disability was not shown 
during active service or at any time thereafter.  

3.  Chronic bilateral tinnitus was not shown during active 
service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  A chronic post-operative left knee disorder to include 
total knee replacement residuals was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2005).  

2.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2005).  

3.  Chronic bilateral tinnitus was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims of entitlement 
to service connection, the Board observes that the RO issued 
VCAA notices to the veteran in September 2003, October 2003, 
and April 2006 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection; the type of evidence necessary to establish an 
initial evaluation and/or an effective date for the claimed 
disabilities; what actions he needed to undertake; and how 
the VA would assist him in developing his claims.  The 
September 2003 and October 2003 VCAA notices were issued 
prior to the November 2004 rating decision from which the 
instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Repeated attempts were 
made to obtain the veteran's service medical records and 
other service documentation.  Unfortunately, they were not 
successful.  The accredited representative advanced 
repeatedly on appeal that the veteran has not been afforded a 
VA examination for compensation purposes to ascertain the 
nature and severity of his claimed chronic bilateral hearing 
loss disability and bilateral tinnitus.  He requests that the 
veteran be afforded such an examination.  The veteran was 
informed by the multiple VCAA notices to him that evidence 
reflecting that he currently has a chronic hearing loss 
disability and chronic tinnitus was necessary to support his 
claims for service connection for those disorders.  As noted 
below, there is no clinical documentation of record of either 
disability.  The Court has held that the VA's duty to assist 
the veteran in the proper development of his case is "not 
always a one-way street" and the veteran must be prepared to 
cooperate with the VA's efforts to obtain all relevant 
evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In the absence of such evidence, the Board finds that a 
remand for a VA examination for compensation purposes is 
unnecessary.  The veteran requested a hearing before a 
Veterans Law Judge sitting at the RO.  He subsequently 
withdrew his hearing request.  

There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

Initially, the Board observes that the veteran's service 
medical records are not of record and were apparently 
destroyed in the 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri.  Attempts to obtain the 
veteran's unit records, morning reports, and other pertinent 
documentation have produced no entries relating to his 
alleged inservice medical treatment.  

A.  Post-operative Left Knee Disorder

A February 1997 operative note from Barnes West County 
Hospital indicates that the veteran underwent a left total 
knee replacement.  The treating physician did not advance an 
etiology for the underlying disability that necessitated the 
veteran's left knee total knee replacement.  

In a July 2003 written statement, the accredited 
representative advanced that the veteran sustained a chronic 
left knee disorder when he jumped into a foxhole during 
active service.  He stated that the veteran experienced 
chronic left knee complaints thereafter.  

In his October 2003 Request For Information Needed to 
Reconstruct Medical Data (NA Form 13055), the veteran 
indicated that he was treated for a left knee disorder at the 
Fort Leonard Wood, Missouri, medical facility in February and 
March 1951.  In his May 2006 Informal Hearing Presentation, 
the accredited representative advanced that the veteran's 
February 1997 left total knee replacement was necessitated by 
his inservice left knee injury.  

The Board has reviewed the evidence of record including the 
veteran's written statements on appeal.  Unfortunately, the 
veteran's service medical records are not of record and were 
apparently destroyed through no fault of his own.  The first 
objective evidence of a chronic left knee disorder is dated 
in 1997, some 45 years after service separation.  No 
competent medical professional has attributed the onset of 
the veteran's chronic left knee disorder and subsequent left 
total knee replacement residuals to active service.  The 
lapse in time between active service and the first competent 
medical evidence of a left knee disorder in 1997 also weighs 
against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

Indeed, the veteran's claim is supported solely by the 
accredited representative's and the veteran's own written 
statements.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the existence or causation of a particular 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of any objective evidence of the 
onset of the claimed disorder during or proximate to active 
service or that it otherwise originated during active 
service, the Board finds that service connection for a 
chronic post-operative left knee disorder  may not be 
granted.  


B.  Bilateral Hearing Loss and Tinnitus

In his July 2003 written statement, the accredited 
representative advances that the veteran initially 
experienced ringing of the ears during active service as a 
result of acoustical trauma associated with his training with 
dynamite; firing mortars and bazookas; and using hand 
grenades.  It is asserted that the veteran suffered from 
chronic bilateral tinnitus since service.  The accredited 
representative conveyed that the veteran was not provided 
with appropriate hearing protection during his military 
training.  

In his October 2003 Request For Information Needed to 
Reconstruct Medical Data (NA Form 13055),  the veteran 
indicated that he was treated for tinnitus at the Fort 
Leonard Wood, Missouri, medical facility in February and 
March 1951.  In an October 2003 written statement, the 
accredited representative advanced that the veteran's 
bilateral hearing loss disability was related to his 
inservice acoustical trauma.  In a November 2004 written 
statement, the accredited representative clarified that the 
veteran's claimed disabilities were consistent with the 
circumstances, conditions and hardships of his active 
service.  

In his May 2006 Informal Hearing Presentation, the accredited 
representative stated that the veteran's DD-214 form 
indicates that he was awarded the Korean Service Medal with a 
Bronze Star and his military occupational specialty was a 
cook.  The accredited representative advanced that the 
veteran served in the Korean theater of war which would have 
"exposed him to traumatic noise from combat operations."  

The record contains no competent evidence that the veteran 
currently suffers from either chronic bilateral hearing loss 
disability or chronic bilateral tinnitus.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The accredited representative has advanced on appeal that the 
veteran's military duties during the Korean War would have 
exposed him to combat-related acoustical trauma.  The Board 
observes that there is no indication in the record that the 
veteran actually participated in combat.  Even if it were to 
be conceded for sake of argument that the veteran 
participated in combat and was exposed to associated 
acoustical trauma, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) do not eliminate the need for both a diagnosis 
and medical-nexus evidence.  They merely reduce the 
evidentiary burden on combat veterans as to the submission of 
evidence of incurrence or aggravation of an injury or disease 
in service. Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
see also Libertine v. Brown, 9 Vet.App. 521, 523-24 (1996).  

Indeed, the veteran's claims are supported solely by the 
accredited representative's and his own written statements.  
Such evidence is insufficient to establish either a diagnosis 
or etiological relationship to the veteran's wartime service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of any competent evidence of either claimed disorder, 
the Board concludes that service connection for both chronic 
bilateral hearing loss disability and chronic bilateral 
tinnitus is not warranted. 


ORDER

Service connection for a chronic post-operative left knee 
disorder to include total knee replacement residuals is 
denied.  

Service connection for chronic bilateral hearing loss 
disability is denied.  

Service connection for chronic bilateral tinnitus is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


